DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention (Group II), there being no allowable generic or linking claim. The election of claims 1-11 (Group I) in the response filed 4-12-21 was not specifically made with or without traverse -- did not distinctly and specifically point out the supposed errors in the restriction requirement. Thus, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, use of “sheet-type” (line 1) renders the claim indefinite in that it is not clear if the article is in sheet form or in a form similar to a sheet where this latter form is not clearly defined. It is suggested that “-type” be removed.

Claim 5, “the perforations” (line 2) lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 9 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Blandino (US 2017/0055582 A1).

Claim 1, Blandino, Figure 2, teaches sheet aerosol generating article 1 comprising two aerosol generating sheets 10 each comprising aerosol generating material (paragraphs 47, 55 and 104). Items 10 are considered sheets because in Figure 2 items 10, although due to being a cross-section of Figure 1, are in sheet form (also meeting the limitation in claim 1 of “sheet-type”). Article 1 includes  inductively heatable susceptor 20 (paragraph 55). Susceptor 20 is positioned between sheets 10 and each of sheets 10 has an exposed surface.

Claim 4, susceptor 20 includes a sheet of susceptor material separating sheets 10 (paragraphs 47, 55, and 104).

Claim 9, article 1 further includes further layer or sheet 32 covering each of sheets 10 wherein sheet 32 comprises a material which differs from the aerosol generating material and a material of susceptor 20 in that sheet 32 is of paper (paragraph 65) and the other two materials are not paper.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blandino.

Claims 2 and 10 , Blandino does not teach adherence between sheets 10 and susceptor 20 (which is between sheets 10 also). However, providing an adherence between aerosol generating articles and an inductively heatable susceptor there-between is well-known and conventional in the art of Blandino to be sure pieces remain intact during use; and, for this reason it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided for such Blandino.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blandino as applied to claims 1, 4 and 9 above and further in view of Mironov (US 2018/0184713 A1).

Claim 8, Blandino does not teach that the material of susceptor 20 includes particulates. However, susceptors of particulate material are well-known and conventional in the art of Blandino as demonstrated by Mironov which teaches an aerosol generating article including a susceptor made of particulates (paragraph 16). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided for such Blandino as is conventional and well-known in the art.

Allowable Subject Matter
Claim(s) 3, 5-7 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  claim 3, Blandino alone or in combination with the other prior art of record does not teach or suggest a sheet aerosol generating article as taught by Blandino wherein perforations extend through the article.

The following is a statement of reasons for the indication of allowable subject matter:  claim 5, Blandino alone or in combination with the other prior art of record does not teach or suggest a sheet aerosol generating article as taught by Blandino wherein perforations extend through at least two aerosol generating sheets and a sheet of susceptor material.

The following is a statement of reasons for the indication of allowable subject matter:  claim 6, Blandino alone or in combination with the other prior art of record does not teach or suggest a sheet aerosol generating article as taught by Blandino wherein an edge region of a sheet of susceptor material, of an inductively heatable susceptor, is covered by an edge region of at least one of at least two aerosol generating sheets (note: use of “by a stretched or deformed” edge refers to a method of making the edge region and does not provide a structural limitation to the claimed structure).

The following is a statement of reasons for the indication of allowable subject matter:  claim 7, Blandino alone or in combination with the other prior art of record does not teach or suggest a sheet aerosol generating article as taught by Blandino wherein the inductively heatable susceptor comprising a plurality of strips of susceptor material.

The following is a statement of reasons for the indication of allowable subject matter:  claim 11, Blandino alone or in combination with the other prior art of record does not teach or suggest a sheet aerosol generating article as taught by Blandino wherein a layer of adhesive disposed between two of at least two aerosol generating sheets and an inductively heatable susceptor is provided in the adhesive layer.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached on Monday - Friday, 9 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINDA L GRAY/Primary Examiner, Art Unit 1745